Citation Nr: 1019464	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-08 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder; and if so, 
whether service connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a lumbar spine disorder; and if so, whether 
service connection is warranted.

3.  Entitlement to service connection for the residuals of 
frostbite.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1957.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In a July 2007 rating decision the RO declined to reopen 
claims of entitlement to service connection for an acquired 
psychiatric disorder and for a lumbar spine disorder, on the 
basis that no new and material evidence was received.  In an 
October 2008 rating decision the RO denied entitlement to 
service connection for residuals of frostbite.  The Veteran 
perfected appeals of those three claims to the Board.

Regarding the underlying claims for service connection, the 
identified acquired psychiatric disorder and lumbar spine 
disorder have both been variously diagnosed.  Notably, in the 
case when a claimant makes a claim for a specific psychiatric 
disorder, the claimant is seeking service connection for an 
acquired psychiatric disability manifested by psychiatric 
symptoms, regardless of how those symptoms are diagnosed or 
labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
This reasoning logically also applies to the Veteran's 
claimed lumbar spine disorder, which has been variously 
diagnosed.  

With regard to the Veteran's petition to reopen his claims of 
entitlement to service connection for an acquired psychiatric 
disorder and a lumbar spine disorder, to establish 
jurisdiction over these issues, the Board must first consider 
whether new and material evidence has been submitted to 
reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 
& West Supp. 2009).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has not been submitted to reopen the claims.

The Board additionally observes that the Veteran provided 
testimony during a Decision Review Officer hearing in June 
2008.  A transcript of that proceeding has been associated 
with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In August 1998, the Board denied the Veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disorder (identified then as dysthymic disorder) and lumbar 
myositis with degenerative joint disease (DJD) on the basis 
that there was no evidence of these conditions in service or 
for many years after service and no medical evidence linking 
these disorders to active duty service.  

2.  The Board notified the Veteran of the August 1998 
decision and of his appellate rights regarding the decision, 
but the Veteran did not appeal.  The August 1998 Board 
decision is final.

3.  The evidence received since the August 1998 Board 
decision regarding the claimed psychiatric disorder and the 
lumbar spine disability: is either cumulative, or redundant 
of the evidence previously of record; does not relate to 
unestablished facts at the time of the August 1998 decision; 
and does not raise a reasonable possibility of substantiating 
the claims.
4.  The preponderance of the evidence is against a finding 
that the Veteran currently suffers from any residuals of 
frostbite, or that such are due to or the result of a disease 
or injury in active duty service.


CONCLUSIONS OF LAW

1.  The August 1998 Board decision that denied entitlement to 
service connection for an acquired psychiatric disorder and a 
lumber spine disorder, is final.  U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2009). 

2.  The evidence received since the August 1998 Board 
decision is not new and material; and the requirements to 
reopen the claims of entitlement to service connection for an 
acquired psychiatric disorder and a lumbar spine disorder, 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  Residuals of frostbite were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  See 38 C.F.R. § 
3.159(b) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the veteran with a notice letter that 
describes what evidence would be necessary to substantiate 
the unestablished element(s) required to award service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
The claimant must also be notified of what constitutes both 
"new" and "material" evidence pertaining to the unestablished 
elements in order to reopen the previously denied claim.  Id.

In this case, VA satisfied the notification requirements of 
the VCAA by means of notice letters dated in May 2007, July 
2008 and January 2009.  Thereby, VA has informed the Veteran 
of the types of evidence needed in order to substantiate his 
claims of entitlement to service connection for an acquired 
psychiatric disorder and for a lumbar spine disorder and the 
basis for the previous denials of these claims.  VA has also 
informed the Veteran of the types of evidence necessary to 
establish such claims, including what would constitute both 
"new" and "material" evidence to reopen the previously denied 
claims.  VA informed the Veteran as to what evidence he is 
responsible for obtaining and as to what evidence VA would be 
responsible for obtaining.  The Board also finds that Kent 
notice has been provided to the Veteran.

With regard to the Veteran's petition to reopen his claims, 
since the Board has concluded that new and material evidence 
has not been submitted, reopening is not warranted and any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) 
(2009).  

With regard to the Veteran's claim of entitlement to service 
connection for the residuals of frostbite, there is no 
indication that he has a disability.  The Board finds that 
the preponderance of the medical evidence is against a 
current diagnosis of the residuals of frostbite.  An 
examination is not required.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Underlying the claims to reopen on appeal, the Veteran 
essentially claims entitlement to service connection for an 
acquired psychiatric disorder and for a lumbar spine 
disorder.  Prior to the current appeals, the Board previously 
denied both underlying claims in an August 1998 decision.  
When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  See 
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).

In this case, the Veteran did not appeal the Board's decision 
or file a motion for reconsideration of that decision with 
respect to either claimed disability.  The Board's August 
1998 decision is thus final as to both service connection 
claims.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2009).

In the July 2007 rating decision on appeal, and thereafter, 
the RO declined to reopen the claims for service connection 
for an acquired psychiatric disorder and for a lumbar spine 
disorder.  The RO based its decisions on a determination that 
new and material evidence to reopen the claims had not been 
received.
Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c).  With claims to reopen, "new" evidence is defined as 
evidence not previously submitted to agency decision makers; 
and "material" evidence is defined as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156 (2009).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claims sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.  

VA is required to first review for its newness and 
materiality the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
disallowance was the October 2006 Board decision.

Evidence received subsequent to the August 1998 Board 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
See Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

To address the question of whether such new evidence has been 
received, it is important to be aware of what evidence would 
be material in this case; that is, the criteria for granting 
the underlying claim of service connection.  

Basically, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

As discussed more fully below, regarding both claims, the 
evidence missing at the time of the August 1998 Board 
decision involved Hickson elements (2) and (3) - evidence of 
an in-service disease or injury and a nexus between the 
claimed in-service disease or injury and the current 
disability.  Regarding both claimed disabilities, the medical 
nexus evidence is the unestablished fact necessary to 
substantiate each claim.  

Notably, as the Veteran is not competent to give a medical 
opinion on either diagnosis or etiology of a condition, his 
testimony at the June 2008 RO hearing would not constitute 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, that 
testimony is not material as to either claim, and cannot be a 
basis for reopening.  

The medical evidence received since the August 1998 Board 
decision consists of VA and private treatment records dated 
from 1997 to 2008, showing treatment for various conditions 
and complaints.  

A.  Acquired Psychiatric Disorder

As also reflected in the factual findings and conclusions of 
law contained in the August 1998 Board decision, the evidence 
on file at the time of that decision showed that there was no 
evidence of a neuropsychiatric disorder in service or for 
many years after service; and there was no competent medical 
evidence to otherwise relate the then diagnosed acquired 
psychiatric disorder of dysthymia to service.  

Medical evidence available at that time showed no indication 
of a psychiatric problem in service including at the August 
1957 separation examination.  The first medical evidence of 
an acquired psychiatric disorder was not shown until the July 
1990 VA examination, when the examiner diagnosed a dysthymic 
disorder.  None of the medical evidence at the time of the 
August 1998 Board decision constituted medical evidence of a 
nexus between a claimed in-service disease or injury and the 
current acquired psychiatric disorder.  Thus, any such nexus-
related evidence would be material as it would relate to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156.

Based on the foregoing, the evidence missing at the time of 
the last final decision on the matter, and necessary to 
reopen the claim, would be any new medical evidence 
addressing whether there is a nexus between the current 
acquired psychiatric disorder and service.  Any such material 
evidence which has not previously been submitted would meet 
criteria for reopening the Veteran's claim.  However, any 
additional records received after the August 1998 Board 
decision merely showing a continuation of psychiatric 
symptomatology would be merely redundant of prior evidence on 
the matter.

None of the medical evidence received since the August 1998 
Board decision and referable to the psychiatric disorder 
claim, relates to the one unestablished fact necessary to 
substantiate the claim.  That is, none of the documentary 
materials received since the August 1998 Board decision 
contains medical evidence which factually determines that 
there is a nexus between a current acquired psychiatric 
disorder and service.  

In that regard, there is no competent medical opinion on the 
matter of nexus; or recently added evidence showing any 
earlier dated psychiatric symptomatology prior to what was 
shown in August 1998, so as to link a current psychiatric 
disorder to service by way of continuity of symptomatology 
after discharge.  Nor do any of the records received since 
the August 1998 Board decision include evidence of a 
psychosis becoming manifest to a degree of 10 percent within 
one year from date of termination of the Veteran's service, 
so that such psychiatric disease could be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 


In sum, the evidence not previously available and that has 
been received since the last final decision on the matter 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for an acquired 
psychiatric disorder.  38 C.F.R. § 3.156.  The evidence 
received since August 1998 is either cumulative or redundant 
of the evidence of record at the time of the last final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.  Thus, the evidence received since 
August 1998 is not new and material, and the requirements 
have not been met to reopen the Veteran's claim for service 
connection for an acquired psychiatric disorder.

B.  Lumbar Spine Disorder

As also reflected in the factual findings and conclusions of 
law contained in the August 1998 Board decision, the evidence 
on file at the time of that decision showed that there was no 
evidence of a lumbar spine disorder in service, or evidence 
to show that a present lumbar disability was the result of 
disease or injury in service.  Service treatment records 
showed no indication of any lumbar spine problems in service, 
and at the August 1957 separation examination, the evaluation 
of the spine and other musculoskeletal system was normal.  

The first medical evidence showing relevant treatment was in 
September 1988.  Subsequently, he was diagnosed with 
degenerative joint disease of the sacrolumbar region in 1990; 
and during a July 1990 VA examination, the report contains an 
assessment of lumbar myositis and degenerative joint disease 
of the lumbar spine.  Subsequently dated medical records show 
continued lumbar spine pathology.  

None of the records on file and available at the time of the 
August 1998 Board decision included medical evidence in 
service of a lumbar spine related injury or disease, or of 
any lumbar spine problem; and there was no competent medical 
evidence to otherwise relate the then diagnosed lumbar spine 
disorder to service.  

None of the medical evidence at the time of the August 1998 
Board decision constituted medical evidence of a nexus 
between any claimed in-service disease or injury and the 
current lumbar spine disorder.  Thus, any such nexus-related 
evidence would be material as it would relate to the 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156.

The evidence missing at the time of the last final decision 
on the matter, and necessary to reopen the claim, would be 
any new medical evidence addressing whether there is a nexus 
between any current lumbar spine disorder and service, and 
which also raises a reasonable possibility of substantiating 
the claim.  Any such material evidence which has not 
previously been submitted would meet criteria for reopening 
the Veteran's claim.  However, any additional records 
received after the August 1998 Board decision merely showing 
a continuation of lumbar spine symptomatology would be merely 
redundant of prior evidence on the matter.

The medical evidence received since the August 1998 Board 
decision consists of VA and private treatment records dated 
from 1997 to 2008, showing treatment for various conditions 
and complaints including of the lumbar spine.  None of the 
evidence received since the August 1998 Board decision and 
referable to the lumbar spine disorder, however, relates to 
the one unestablished fact necessary to substantiate the 
claim.  That is, none of the documentary materials received 
since the August 1998 Board decision contains medical 
evidence which relates to the factual determination that 
there is a nexus between a current lumbar spine disorder and 
service.  

While the recently received medical evidence does show 
continued lumbar spine complaints and lumbar spine 
symptomatology, none includes a competent medical opinion on 
the matter of nexus; or evidence showing any earlier dated 
lumbar spine symptomatology prior to what was shown in August 
1998, so as to link a current lumbar spine disorder to 
service by way of continuity of symptomatology after 
discharge.  Nor do any of the records received since the 
August 1998 Board decision include evidence of arthritis 
involving the lumbar spine becoming manifest to a degree of 
10 percent within one year from date of termination of the 
Veteran's service, so that such lumbar spine arthritis could 
be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In sum, the evidence not previously available and that has 
been received since the last final decision on the matter 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a lumbar 
spine disorder.  38 C.F.R. § 3.156.  The evidence received 
since August 1998 is either cumulative or redundant of the 
evidence of record at the time of the last final denial, and 
does not raise a reasonable possibility of substantiating the 
claim.  Thus, the evidence received since August 1998 is not 
new and material, and the requirements have not been met to 
reopen the Veteran's claim for service connection for a 
lumbar spine disorder.

III.  Service Connection for Residuals of Frostbite

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  


In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

As reflected in a translated statement received in July 2009, 
the Veteran claims that he has residuals of frostbite in 
service involving his legs.

Review of the Veteran's service treatment records show no 
indication of any cold injury or injury diagnosed as 
frostbite.  There are also no service treatment records or 
other indication in the claims file of any situation of 
significantly extreme cold conditions that would suggest the 
possibility of such injury in service.  

The report the August 1957 separation examination shows that 
on examination the evaluation was normal for any potentially 
referable systems including head, nose, ears, vascular 
system, upper extremities, feet, lower extremities, skin, and 
neurologic systems.  The report's sections on significant 
history and summary of defects and diagnoses contain no 
reference to frostbite or cold injury.

The report of a July 1990 VA examination shows that the 
Veteran was examined for a number of physical and mental 
complaints, including "bad circulation."  None of the 
complaints directly involved reference to residuals of 
frostbite or cold injury, and after examination the report 
does not contain any diagnosis of a condition residual to 
frostbite.

The report of a June 1992 VA general examination shows that 
the Veteran reported complaints regarding high blood 
pressure; pulmonary condition; a right elbow orthopedic 
condition; and psychiatric complaints.  On examination no 
abnormal finding or diagnosis was made that was associated by 
the examiner as residual to frostbite.

Review of the remainder of the medical records on file fails 
to show a diagnosis pertaining to any residuals of frostbite.  
There are a number of VA and private treatment records 
showing treatment for various complaints and conditions.  
None of these contain findings or diagnosis of any residuals 
of frostbite.

There are no opinions favorable to the Veteran's claim except 
that of the Veteran. While the Veteran has provided lay 
evidence that he has residuals of frostbite linked  to 
service, VA regards lay statements to be competent evidence 
of descriptions of symptoms of disease, disability, or 
injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The Veteran's opinion in this 
matter, as to diagnosis and nexus, is of little value because 
the determination involves a question that only medical 
experts may address.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In summary, review of the claims file shows 
no competent medical evidence of any present residuals of 
frostbite.  The preponderance of the evidence is against the 
claim for service connection for residuals of frostbite.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 













ORDER

New and material evidence has not been received sufficient to 
reopen the previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.  The appeal 
is denied.

New and material evidence has not been received sufficient to 
reopen the previously denied claim of entitlement to service 
connection for a lumbar spine disorder.  The appeal is 
denied.

Entitlement to service connection for the residuals of 
frostbite is denied.



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


